             Case 4:20-cv-02148-HSG Document 29 Filed 06/19/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2

 3   SONOHM LICENSING LLC,                              Case No.: 4:20-cv-02148-HSG

 4                         Plaintiff,                   [PROPOSED] ORDER MOVING THE
        v.                                              CASE MANAGEMENT CONFERENCE
 5
     LEAPFROG ENTERPRISES, INC.,                        Judge: Hon. Haywood S. Gilliam, Jr.
 6
                           Defendant.                   DEMAND FOR JURY TRIAL
 7

 8

 9            The Unopposed Motion to Move the Case Management Conference requesting that the Case

10   Management Conference be moved to July 28, 2020 at 2:00 pm is GRANTED. IT IS ORDERED

11   that the Case Management Conference is moved to July 28, 2020 at 2:00 pm.

12            IT IS SO ORDERED.

13

14   DATED: 6/19/2020
                                                      United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
